Citation Nr: 1720628	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  02-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for liver disease, to include Hepatitis C.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of malaria.

3. Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from December 12, 2002, to the present.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the Veteran's claims. 

On multiple occasions, including most recently in an August 2015 statement, the Veteran has requested to testify at a hearing before the Board.  However, the Veteran was incarcerated at the time of each of these requests.  More recently, information obtained from the Veteran and the Texas Department of Criminal Justice reflects that the Veteran was released on parole in April 2017.  

However, since his release, there is no indication that the Veteran has been scheduled for a hearing before the Board or that he has withdrawn his request for such a hearing. 

Therefore, the Board finds that the Veteran should be scheduled for such a hearing on remand.  Indeed, the Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700 (a) and (e); 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board or Videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700 (a), 20.704(a), as per the Veteran's request. After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




